In a proceeding pursuant to article 78 of the CPLR to review respondent’s determination dated May 18, 1972, which disapproved petitioner’s application for a summer restaurant liquor license, petitioner appeals from a judgment of the Supreme Court, Suffolk/ County, dated October 12, 1972, which dismissed the proceeding on the merits/ Judgment reversed and determination annulled, on the law, with $20 costs and disbursements, and matter remanded to respondent for further investigation, investigative interviews and a new determination. In our opinion, the record is inadequate to make a proper determination. This matter merits further investigation, including investigative interviews (see 9 NYCRR 52.14) /and a new determination. Martuscello, Acting P. J., Shapiro, Gulotta, Brentian and Benjamin, JJ., concur.